Appeal by defendant, as limited by his brief, *687from a sentence of the County Court, Rockland County, imposed February 3, 1977, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being a period of imprisonment with a minimum of three years and a maximum of life. Sentence modified, as a matter of discretion in the interest of justice, by reducing the minimum period of incarceration to one year. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein (see People v Vasquez, 59 AD2d 749). Latham, J. P., Suozzi, Hargett and Hawkins, JJ., concur.